Citation Nr: 1647345	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-30 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to August 1981.  He had subsequent service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied service connection for type II diabetes mellitus.

In September 2016, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

In this instance, the Veteran contends that his current type II diabetes mellitus is related to his active service as he met the criteria for diabetes in 1980 based on glucose readings but was misdiagnosed as not having diabetes.

The Board notes that the Veteran has a current diagnosis of type II diabetes mellitus.  His service treatment records are negative for a diagnosed diabetes mellitus disability.  However, October 1980 and November 1980 service treatment records demonstrate elevated glucose tests.  Specifically, a September 22, 1980 record noted that the Veteran had labs drawn.  The results were reported in an October 14, 1980 record.  An October 24, 1980 record noted that the Veteran had a fasting glucose of 157.  The provisional diagnosis was elevated glucose, and the assessment was understands diet, willing to comply.  A November 14, 1980 record noted a fasting glucose of 157.  A November 24, 1980 record noted an assessment of "CHO intolerance, definitely should not be considered diabetes."

Following the Veteran's separation from active duty service, he was in the Reserve.  An April 1989 record from the local board of flight surgeons contained an impression of diabetes mellitus, non-insulin dependent.  The Veteran was found to have elevated glucose on a routine analysis.  

In a May 2012 correspondence, a private physician noted that a review of the Veteran's military service records demonstrated that the Veteran "was clearly a diabetic at that time" as his fasting blood sugars ranged from 133 to 157.  The private physician concluded that there was "no doubt in my mind" that the Veteran was a diabetic while in service even though no medication was provided at the time.

The Board notes that an October 2012 VA examiner diagnosed the Veteran with type II diabetes mellitus but did not provide an etiology opinion.  Again, an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that an opinion should be obtained to determine whether the Veteran's current type II diabetes mellitus disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, obtain an addendum opinion to the October 2012 VA examination report.  The Veteran should be scheduled for another VA examination only if determined necessary.

The claims folder and a copy of this REMAND should be provided to the examiner for review.  

After thoroughly describing the nature and etiology of the Veteran's type II diabetes mellitus disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's type II diabetes mellitus disability was incurred during the Veteran's active duty military service (January 1976 to August 1981).  The examiner is asked to address the Veteran's contention that his glucose readings met the criteria for diabetes mellitus in October and November 1980 and that he should have been diagnosed with diabetes mellitus at that time.

In making this determination, the examiner should specifically address the following records discussed in the body of the remand:  September 22, 1980 STR; October 14, 1980 STR; October 24, 1980 STR glucose reading of 157; November 14, 1980 STR glucose reading of 157; November 24, 1980 STR assessment of CHO intolerance, definitely should not be considered diabetes; April 1989 Reserve treatment record with impression of diabetes mellitus, non-insulin dependent; and May 2012 private opinion which found that the Veteran was "clearly a diabetic" during his military service while also addressing the in-service elevated glucose readings.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




